1. This is a companion case to Yancey v. Hyden, ante. The Southeastern Fair Association was sued as a joint tort-feasor with DeWitt Yancey and William S. Bingham, trading as Farm Equipment Exchange, in the case just referred to. The pleadings in this case are substantially the same as in that case and, for the reasons therein set out, the petition did not set out a cause of action against Southeastern Fair Association as a joint tort-feasor with the exhibitors, DeWitt Yancey and William S. Bingham, trading as Farm Equipment Exchange.
2. Nor did the petition set out a cause of action against the fair association, in that the fair association, as owner, failed to exercise ordinary care and prudence to render the premises reasonably safe for the visit of the plaintiff. Where the owner of land, by invitation, express or implied, induces others to come upon his premises for a lawful purpose, he is liable in damages to such person for injuries occasioned by the unsafe condition of the premises. However, under the allegations of the petition in this case, the proximate cause of the plaintiff's injury was not the result of an unsafe condition of the premises, but was the result of the intervening and independent act of the plaintiff's playmates in setting the machine in motion while the plaintiff had his foot on the ledge and in the opening, whereby his foot was drawn into the machine and injured.
3. The petition failed to set out a cause of action against Southeastern Fair Association, and the court erred in overruling its general demurrer to the petition and in not dismissing the petition as to this defendant.
Judgment reversed. Felton and Parker, JJ.,concur.
         DECIDED MARCH 21, 1947. REHEARING DENIED APRIL 1, 1947.